655 S.E.2d 402 (2007)
TOWN OF GREEN LEVEL, a North Carolina Municipal Corporation
v.
ALAMANCE COUNTY, a Body Politic and Corporate.
No. 417P07.
Supreme Court of North Carolina.
November 8, 2007.
David S. Pokela, Greensboro, for Alamance County.
*403 David K. Smith, Alamance County Attorney, Eric M. Braun, Raleigh, Ann M. Anderson, Research Triangle Park, for Town of Green Level.
Prior report: ___ N.C.App. ___, 646 S.E.2d 851.

ORDER
Upon consideration of the petition filed on the 21st day of August 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."